BOGGS, J., delivered the opinion of the court, in which KENNEDY, DAVID A. NELSON, RYAN, ALAN E. NORRIS, SUHRHEINRICH, SILER, BATCHELDER, and GILMAN, JJ., joined. KEITH, J. (pp. 693-95), delivered a separate opinion concurring in part and dissenting in part, in which BOYCE F. MARTIN, Jr., C.J., DAUGHTREY, MOORE, COLE, and CLAY, JJ., joined. MERRITT, J. (pp. 695-97), delivered a separate opinion dissenting in part and concurring in part.
OPINION
BOGGS, Circuit Judge.
Anthony Wade committed suicide while incarcerated at the State Prison of Southern Michigan (“SPSM”) following his conviction for murder and obstruction of justice. He killed himself by overdosing on the anti-depressant Sinequan (Doxepine), which the prison psychiatric staff had prescribed for him. Kameshwari Mehra,1 Numa Cabrera, and Luis Rodriguez were prison psychiatrists who treated Wade at SPSM. Wade’s mother, Ruth Williams, sued the Defendants for alleged violations of Wade’s Eighth Amendment right to necessary medical care. Defendants asserted qualified immunity as an affirmative defense and moved for summary judgment. The district court dismissed the claims against Jabe and Hofbauer on the ground that they had no personal involvement in or knowledge of Wade’s treatment and, therefore, could not be held liable for the alleged constitutional violations. The district court also granted summary judgment for Defendants-Appellants as to Williams’s negligent supervision claim. However, the district court denied summary judgment for Defendants-Appellants as to Williams’s deliberate indifference claim.
Mehra, Cabrera, and Rodriguez again moved for summary judgment, asserting qualified immunity. The district court denied the motion. Defendants-Appellants sought review of the district court’s decision. A panel of this court affirmed the decision of the district court with respect *688to Cabrera and Rodriguez, and reversed the decision of the district court with respect to Mehra. This court granted rehearing en banc and holds that all three Defendants-Appellants are entitled to qualified immunity.
I
The facts of this case were set forth in detail in the panel’s opinion and dissent. See Williams v. Mehra, 135 F.3d 1105 (6th Cir.1998). Wade was held in the Wayne County, Michigan, jail (“WCJ”) from April 24, 1992 until August 20, 1993, several days before he was sentenced. He was depressed throughout this period, and was prescribed Thorazine to manage his symptoms. In December 1992, Wade attempted suicide by taking twenty Thorazine tablets that he had hoarded from his daily dosage. There is no allegation, nor evidence, that the administration of the pills to Wade was monitored to prevent hoarding. WCJ officials then switched Wade to liquid medication to prevent hoarding, and scheduled additional therapy sessions. Wade’s condition continued to worsen, and in February 1993 he was transferred to Northfield Regional Psychiatric Hospital (“NRPH”). Doctors at NRPH prescribed Sinequan liquid, and Wade’s condition improved. Upon his return to WCJ, Wade was continued on Sinequan liquid. There is no evidence that the administration of the Sinequan to Wade was monitored.
On August 20, 1993, Wade was transferred to SPSM to begin his sentence. SPSM received Wade’s Pre-Sentence Investigation Report (“PSI”) and the WCJ Discharge Planning-Referral Form (“PRF”). The PSI indicated that Wade had psychiatric problems and that he had attempted suicide by hoarding pills. The PRF indicated that Wade suffered from major depression with psychotic features and had repeated suicide thoughts. The PRF also listed Wade’s medications as Si-nequan liquid, lithium citrate, and Prolixin HCL. That same day, Wade was seen by a nurse at SPSM. He completed a health form, stating that he heard voices and that he was currently taking Thorazine. The nurse called WCJ and confirmed that Wade was taking Sinequan at bedtime rather than Thorazine.
On August 25,1993, Wade was seen by a psychologist. A written test indicated that he was suffering from depression. On August 30, 1993, another psychologist examined Wade. Her report described Wade’s suicide attempt and indicated that he was “a moderate potential risk for suicide.” That same day, Mehra interviewed Wade. His report recommended that Wade be maintained on Sinequan tablets at bedtime for thirty days and then reevaluated. Mehra did not see Wade again. SPSM administered Wade’s medication in a “pill line” — an arrangement in which each patient in turn receives medication from a nurse and takes it while the nurse watches. The pill line is designed to guard against pill hoarding.
On September 3, 1993, Wade was placed in the general prison population and scheduled for monthly appointments with Dr. Cabrera. On September 14,1993, Cabrera saw Wade for the first time. He observed that Wade appeared depressed, noted that he denied having suicidal ideation, and increased his dose of Sinequan. On October 6, 1993, Cabrera saw Wade again and observed that Wade was scared that he might attempt suicide again, but that he had no plan to do so. Dr. Cabrera decided to switch Wade to another antidepressant, Asendin, and prescribed both combined for a month.
Wade was subsequently transferred to another cell block and to a different doctor, Dr. Rodriguez. On October 13, 1993, Dr. Rodriguez saw Wade and noted that suicidal thoughts had crossed Wade’s mind, but that Wade denied that he would harm himself. A psychologist saw Wade on October 18,1993 and November 1,1993. He noted that Wade continued to be depressed and had some suicidal ideation. On November 2, 1993, Wade saw Dr. Cabrera again and stated that he didn’t have *689suicidal thoughts “that often.” Cabrera’s assessment was “improved?”. On November 15, 1993, Dr. Rodriguez saw Wade again and observed that he had no suicidal thoughts.
On November 22, 1993, Wade again saw the psychologist he had seen on October 18 and November 1, who reported that Wade said he still felt as if he wanted to Mil himself. On November 28, 1993, Wade killed himself with an overdose of Sine-quan tablets that he had hoarded despite the precaution of the pill line.
II
We review a grant or denial of summary judgment de novo, using the same Rule 56(c) standard as the district court. Cox v. Kentucky Department of Transportation, 53 F.3d 146, 149 (6th Cir.1995) (citing Hansard v. Barrett, 980 F.2d 1059 (6th Cir.1992)). Summary judgment is appropriate where “the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c). In deciding a motion for summary judgment, we view the factual evidence and draw all reasonable inferences in favor of the non-moving party. National Enterprises v. Smith, 114 F.3d 561, 563 (6th Cir.1997). To prevail, the non-movant must show sufficient evidence to create a genuine issue of material fact. Klepper v. First Am. Bank, 916 F.2d 337, 341-42 (6th Cir.1990) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986)). A mere scintilla of evidence is insufficient; “there must be evidence on which the jury could reasonably find for the [non-movant].” Ibid. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). Entry of summary judgment is appropriate “against a party who fails to make a showing sufficient to establish the existence of an element essential to that party’s case, and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322, 106 S.Ct. 2548.
We review mixed questions of law and fact de novo. Pullman Standard v. Swint, 456 U.S. 273, 287-88, 102 S.Ct. 1781, 72 L.Ed.2d 66 (1982); United States v. Francis, 170 F.3d 546, 549 (6th Cir.1999); United States v. Hazime, 762 F.2d 34, 37 (6th Cir.1985). Lower court findings of ultimate facts based upon the application of legal principles to subsidiary facts are subject to de novo review. Whitney v. Brown, 882 F.2d 1068, 1071 (6th Cir.1989); Taylor and Gaskin, Inc. v. Chris-Craft Indus., 732 F.2d 1273, 1277 (6th Cir.1984).
A. Jurisdiction
Under 28 U.S.C. § 1291, we have jurisdiction to hear an appeal only from a “final decision” of the district court. The Supreme Court held that “a district court’s denial of a claim of qualified immunity, to the extent that it turns on an issue of law, is an appealable ‘final decision’ within the meaning of 28 U.S.C. § 1291 notwithstanding the absence of a final judgment.” Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985). The Court restated the Forsyth standard in 1995, holding that a denial of summary judgment is appealable if (1) the defendant is a public official asserting qualified immunity, and (2) the issue on appeal is not what facts the parties may be able to prove, but whether the plaintiffs facts, taken at their best, show a violation of clearly established law. Johnson v. Jones, 515 U.S. 304, 311, 115 S.Ct. 2151, 132 L.Ed.2d 238 (1995). “Mitchell clearly establishes that an order rejecting the defense of qualified immunity at either the dismissal stage or the summary-judgment stage is a ‘final’ judgment subject to immediate appeal.” Behrens v. Pelletier, 516 U.S. 299, 307, 116 S.Ct. 834, 133 L.Ed.2d 773 (1996). This court has recognized the standard articulated by the Supreme Court: “regardless of the district court’s reasons for denying qualified immunity, *690we may exercise jurisdiction over the ... appeal to the extent it raises questions of law.” Dickerson v. McClellan, 101 F.Bd 1151, 1157 (6th Cir.1996) (emphasis added).
The key issue in the case before this court is whether Drs. Mehra, Cabrera, and Rodriguez were deliberately indifferent to Wade’s serious medical needs. Williams argues that this is an issue of fact. If true, we would not have jurisdiction to hear the appeal. The doctors argue that for purposes of this appeal they do not contest the facts asserted by Williams, and that the appeal turns on a matter of law; viz, whether Williams’s facts are sufficient to show a violation of clearly established law.
Whether the doctors were deliberately indifferent is a mixed issue of law and fact; or, as Whitney v. Brown put it, an issue of ultimate fact as distinguished from subsidiary or basic fact. 882 F.2d at 1071; see supra p. 689. The resolution of this question requires us to compare the doctors’ conduct with a legal standard of deliberate indifference. The questions concerning Defendants’ conduct — what actions they performed — are questions of subsidiary or basic fact. The question of the legal standard for deliberate indifference is a question of law. The question at issue in this case — whether the specifics of the doctors’ conduct, as alleged by Williams, could constitute deliberate indifference — is a mixed question of law and fact. Because the doctors do not dispute the basic facts for purposes of this appeal, our decision turns on a question of law: whether the alleged facts, admitted for this purpose, show a violation of clearly established law. This analysis is in accord with the established standards of appellate review. We review summary judgments de novo, the factual findings of the trial court for clear error, and mixed questions of law and fact de novo. According to these well-established standards, we treat mixed questions as legal questions rather than as factual questions.
Because the case before us turns on whether Plaintiffs facts, admitted by Defendants for purposes of this appeal, “show[ ] a violation of ‘clearly established’ law,” not on “which facts the parties may be able to prove,” Johnson v. Jones, 515 U.S. at 311, 115 S.Ct. 2151, the district court’s denial of qualified immunity is a “final order” under 28 U.S.C. § 1291, and we have jurisdiction to decide the case on the merits. See ibid. The facts that (if they were in dispute) would divest this court of jurisdiction to hear the appeal under Johnson v. Jones are the basic facts about the conduct and circumstances of the Defendants: Did they have certain records from WCJ? Did they know certain things about Wade? What did the nurses observe? Did the psychiatrists know what the nurses observed? Plaintiffs account of these basic facts is admitted by Defendants for purposes of this appeal. Therefore, there is no factual dispute that would divest this court of jurisdiction. The only “facts” in dispute are the ultimate issues to be decided by applying law to the basic facts: Did Defendants treat Wade with deliberate indifference? Did Defendants violate Wade’s established constitutional rights? These “facts,” however, are mixed issues of law and fact, which we treat as issues of law, hot issues of fact. Whitney v. Brown, 882 F.2d at 1071. Disputes over such issues do not divest us of jurisdiction to hear the appeal.
B. Defendant-Appellant Mehra
The panel held that Dr. Mehra was not sufficiently involved with Wade to support liability, so Plaintiff failed to state a claim of deliberate indifference against Dr. Mehra. See Williams v. Mehra, 135 F.3d 1105, 1114 (6th Cir.1998), reh’g en banc granted, 144 F.3d 428. We hold below that even the doctors who had greater involvement with Wade were not, as a matter of law, deliberately indifferent to Wade, so Dr. Mehra a fortiori was not. Independent of our analysis below, we adopt the reasoning of the panel as to Dr. Mehra and hold that *691Plaintiff failed to state a claim of deliberate indifference against him. Ibid.
C. Qualified Immunity
“Government officials performing discretionary functions generally are shielded from liability for civil damages insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). The procedure for evaluating claims of qualified immunity is tripartite: First, we determine whether a constitutional violation occurred; second, we determine whether the right that was violated was a clearly established right of which a reasonable person would have known; finally, we determine whether the plaintiff has alleged sufficient facts, and supported the allegations by sufficient evidence, to indicate that what the official allegedly did was objectively unreasonable in light of the clearly established constitutional rights. Dickerson v. McClellan, 101 F.3d 1151, 1157-58 (6th Cir.1996).
Our task is to apply the Dickerson analysis to the case before the court. First, we determine whether a constitutional right was violated. The constitutional right at issue is the Eighth Amendment proscription against “cruel and unusual punishments.” Before we can use the Eighth Amendment as a practical legal standard, we must interpret its very abstract language into a more concrete form. In the context of medical care for prisoners, the Supreme Court has long held that the standard for asserting an Eighth Amendment claim is deliberate indifference:
an inadvertent failure to provide adequate medical care cannot be said to constitute “an unnecessary and wanton infliction of pain” or to be “repugnant to the conscience of mankind.” Thus, a complaint that a physician has been negligent in diagnosing or treating a medical condition does not state a valid claim of medical mistreatment under the Eighth Amendment. Medical malpractice does not become a constitutional violation merely because the victim is a prisoner. In order to state a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to evidence deliberate indifference to serious medical needs. It is only such indifference that can offend “evolving standards of decency” in violation of the Eighth Amendment.
Estelle v. Gamble, 429 U.S. 97, 105-06, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976). Thus, properly stated, the right at issue is Wade’s right not to have his serious medical needs treated with deliberate indifference.2
“[T]he Eighth Amendment does not apply to every deprivation, or even every unnecessary deprivation, suffered by a prisoner, but only that narrow class of deprivations involving ‘serious’ injury inflicted by prison officials acting with a culpable state of mind.” Hudson v. McMillian, 503 U.S. 1, 20, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992) (citing Wilson v. Seiter, 501 U.S. 294, 298, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991)). “[A] prison official cannot be found liable under the Eighth Amendment for denying an inmate humane conditions of confinement unless the official knows of and disregards an excessive risk to inmate health or safety; the official must both be aware of facts *692from which the inference could be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (emphasis added).
In the case now before us, the action complained of is the failure of the doctors to change Wade’s medication from tablets to liquid. For purposes of this appeal, we take the facts to be those alleged by Plaintiff and supported by more than a scintilla of evidence. Thus, we attribute to Drs. Cabrera and Rodriguez knowledge of the PSI, the PRF, the nurse’s intake report, the five psychologists’ reports through November 1, 1993, and the six psychiatrists’ reports. We do not attribute knowledge of the November 22, 1993, psychologist’s report to any of the Appellants-psychiatrists, because Plaintiff has presented no evidence that any of them saw it until after Wade’s death, nor has she alleged that not having seen that report constitutes deliberate indifference. We also attribute to all the Appellants-psychiatrists the knowledge that liquid medications reduce the likelihood of hoarding medicine, and thus the risk of suicide.
However, Plaintiff has presented no evidence to evaluate the comparative risks of pill-line distribution and liquid distribution. She has not presented evidence that pill lines are generally less effective at preventing hoarding, or that this is true at SPSM in particular. Nor has she presented evidence that any of the Appellants-psychiatrists knew that the pill line was not effective at preventing hoarding of medication. She has also failed to present evidence that the SPSM policy that liquid medications were only available to prisoners in the prison hospital, not in the pill line, was implemented by the Appellants-psychiatrists.
What we are left with is this: The Appellants knew that Wade had attempted to commit suicide at WCJ by hoarding pills; that he had suicidal thoughts at times; that he was afraid he might kill himself, but doubted that he had the determination to do so; and that he claimed the medication was helping. The Appellants’ evaluations showed a modest improvement in Wade’s condition, and the doctors twice adjusted his medication to improve his condition. There is nothing to suggest that the doctors were failing to treat Wade or doing less than their training indicated was necessary. Plaintiff alleges no conduct which, absent knowledge of Wade’s ultimate suicide, would conceivably constitute indifference to Wade’s condition. Indeed, the doctors recognized the possibility of suicide and prescribed Wade’s medication knowing that it would be dispensed, one dose at a time, under the supervision of a nurse who would watch while he took it to prevent hoarding. The only thing Plaintiff can suggest that Defendants might have done otherwise is to give Wade liquid medication instead of pills dispensed under a nurse’s supervision. She argues, in essence, that this is such a small, easy change that the only conceivable reason for not making it is the doctors’ deliberate indifference. In fact, Plaintiffs counsel tried mightily to advance a products-liability analogy at oral argument. This is not a products-liability case, and the standard is not whether there is something easy that the doctors, with the benefit of hindsight, could have done. It is whether they “kn[ew] of and disregarded] an excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (emphasis added). To make this case, Plaintiff would need to show that the doctors actually knew that dispensing Sinequan tablets in a pill line constituted an excessive risk to Wade’s health or safety. We hold that as a matter of law, Plaintiff has not done this. She has not presented any evidence that the doctors knew that the pill line was excessively risky to Wade’s safety, and therefore has “fail[ed] to make a showing sufficient to establish the existence of an element essential to [her] case, ... on which [she] will bear the burden of proof *693at trial.” Celotex, 477 U.S. at 322, 106 S.Ct. 2548. Therefore, the doctors are entitled to qualified immunity.
Ill
Defendants-Appellants Mehra, Cabrera, and Rodriguez are entitled to qualified immunity. Additionally, Plaintiff failed to state a claim of deliberate indifference against Dr. Mehra. Accordingly, the judgment of the district court is REVERSED. The federal claims against the Defendants-Appellants are dismissed, and the case is remanded to the district court with instructions to dismiss the supplemental state claims.

. Mehra’s initials are "K.N.” Williams's complaint misstated Mehra's name, as reflected in the caption.


. The panel majority identified the right at issue as Wade’s right "to receive necessary psychiatric care," 135 F.3d at 1112, while the complaint alleged that Wade's right "to adequate medical care” was violated. Both of these formulations are too general to apply as legal standards — little better than "cruel and unusual punishment.” Indeed, simple medical malpractice would meet the standard of failure to give "adequate” or "necessary” care. The Supreme Court’s cases on medical care of prisoners make it clear that the right is properly understood as the right not to have one’s serious medical needs treated with deliberate indifference.